DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/18/2021 has been entered. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-5, 7-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 11 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The claimed “automatically adjusts a distance between the first structural member and a second structural member” limitation is new matter.  It is not described in the originally filed disclosure, including not being shown in the drawings, what feature or function could perform the claimed limitation or how it would be done.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 5 requires the attachment component to comprise a rigid rod attached to an end of the flexible cord while claim 4 requires the flexible cord comprising the attachment component – thus introducing contradictory limitations. Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-5, 7-13, 17 is/are rejected under 35 U.S.C. 102a1 as being anticipated by McDonley (US 8,656,842).
Regarding claim 1, McDonley (hereafter “D1”) discloses a storage system (shelf/desk/rack 100) comprising: a plurality of structural members (hooks 36/38; may include rings 60/62) spaced in a substantially parallel orientation (figure 4); and a plurality of flexible cords (straps 42/44), wherein each of the flexible cords is attached to at least two structural members of the plurality of the structural members at a first angle substantially normal with the at least two structural member (42/44 pass through members 60/62 – col. 3, lines 35-47); wherein the plurality of structural members are configured to hold the flexible cords taut such that an object (shelf 50; strips 24-30) may be woven through the plurality of flexible cords and secured therein (strips 24-30 attached to/through strips – col. 3, lines 48-53), wherein a first flexible cord of the flexible cords further comprises an end-to-end attachment component (straps 42/44 have hook and loop material at ends attachable as shown in figure 5), the end-to-end attachment component comprising a first component attached to a first end of the first flexible cord, and a second component attached to a second end of the first flexible cord, wherein the first component locks the second component to hold the first flexible cord in a continuous circular configuration through the plurality of structural members (42B attaches to 42A at the bottom forming a loop – col. 4, lines 12-14).
	Regarding claim 3, D1 discloses wherein at least one of the structural members (36/38/60/62) further comprises a hole (in rings 60 or 62) configured to receive the first flexible cord (figure 4; col. 3, lines 44-45).
	Regarding claim 4, D1 discloses wherein at least one flexible cord (42/44) of the flexible cords further comprises an attachment component (hook fastener material on straps – col. 3, 
	Regarding claim 5, as best understood, D1 discloses a rigid rod (8) attached to the flexible cord (42/44).
	Regarding claim 7, D1 discloses wherein the first component (material at end of 42a) comprises a loop attached to the first end of the first flexible cord, and the second component (material at end of 42b) comprises a hook attached to the second end of the first flexible cord (col. 4, lines 12-15; figure 5).
	Regarding claims 8-9, D1 discloses wherein at least one of the flexible cords (42/44) is removably attached to the structural members (col. 3, lines 35-47) and wherein at least one of the structural members is mounted in a fixed location.
	Regarding claim 10, D1 discloses a mounting component (wall – figure 5) attached to a first structural member (to hook 36) of the structural members and configured to securely hold the first structural member; and a position-adjusting component (loop 60) attached to the mounting component (via hook) and configured to adjust a position of the storage system.
	Regarding claim 11, D1 discloses wherein the position-adjusting component (60)
automatically adjusts a distance between the first structural member and a second structural member of the structural members based on a size and shape of the object (loops are able to move or flex in relation to one another in response to object attachment in the straps).
	Regarding claim 12, D1 discloses wherein the position-adjusting component (60) is configured to adjust a third angle of the first structural member relative to the mounting 
	Regarding claim 13, D1 discloses wherein the plurality of structural members are constructed of a rigid material (hooks/ring 36/60 are rigid materials – col. 3, lines 38-46).
	Regarding claim 17, see the discussions of claims 1, 3-5, 7-13 above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2, 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over McDonley (US 8,656,842) in view of Jones (US 6,212,810).
Regarding claim 2, D1 discloses use of over-door hangers and hooks (col. 3, lines 42-44) but does not teach telescoping members.
Jones (hereafter “D2”) discloses over the wall or door mounted holders for displaying objects comprising telescoping poles (30) (col. 4, lines 24-27).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify D1 with the over-door hangers and hook and telescoping members as structural members as taught by D2, the motivation being to provide over-door hangers as desired in D1 and also adds additional attaching features.
.

Claims 16  is/are rejected under 35 U.S.C. 103 as being unpatentable over McDonley (US 8,656,842) in view of Golden (US 2,483,043).
Regarding claim 16, D1 does not disclose wherein the device is attached to an automotive vehicle.  	Golden (hereafter “D3”) teaches a seat attached surface device (10) comprising seat top and bottom attachment hooks (13).  The device is for holding a tray (19) for use of a passenger.
It would have been obvious to one of ordinary skill in the art at the time of filing to adapt the device of modified D1 for a seat back use as taught by D3, as it would provide adjustable tray surfaces in a vehicle. 

Claims 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over McDonley (US 8,656,842) in view of Jones (US 6,212,810) and Golden (US 2,483,043).
Regarding claim 18, D1 in view of D2 as modified in the discussion of claim 2 above is applied similarly herein.   D1 as modified does not disclose wherein the device is attached to an automotive vehicle.  	D3 teaches a seat attached surface device (10) comprising seat top and bottom attachment hooks (13).  The device is for holding a tray (19) for use of a passenger.

Regarding claim 19, D1 as modified discloses wherein each of the plurality of flexible cords (42/44) is removable attached to at least one of the pair of opposing structural members (as modified members 42/44 of D1 would removably attach at the rods/hook from D2).
Regarding claim 20, D1 as modified discloses comprising a plurality of holes within the pair of opposing structural members and wherein the holes are configured to receive the first flexible cord (added poles from D2 comprise holes – figure 2).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK D HAWN whose telephone number is (571)270-5320.  The examiner can normally be reached on Monday - Friday 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on 5712728227.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/PATRICK D HAWN/Primary Examiner, Art Unit 3631